Citation Nr: 0521231	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  00-07 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent before July 17, 2001 and greater than 20 percent as 
of July 17, 2001 for status post arthroscopic 
acromioclavicular degenerative joint disease of the right 
shoulder.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1993 to August 
1999.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.
 
The case returns to the Board following remands to the RO in 
May 2001 and October 2003.  

The Board notes that the veteran also perfected an appeal of 
the RO's denial of service connection for a psychiatric 
disorder.  However, the RO resolved that issue in the 
veteran's favor in a March 2005 rating decision.  Therefore, 
that issue is no longer in appellate status, and will not be 
addressed herein.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran's right shoulder disability is manifested by 
subjective complaints of constant pain worsening with weather 
changes or certain activities; prior to July 17, 2001, right 
arm motion was from 0 to 160 degrees without pain; as of July 
17, 2001, right arm motion was from 0 to 90 degrees with pain 
on abduction; there is evidence of some muscle atrophy and 
weakness but without significant impact on right shoulder 
function.

3.  There is no evidence of dislocation of the clavicle or 
the humerus, joint nonunion, or joint malunion with deformity 
of the humerus.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 10 
percent before July 17, 2001 and greater than 20 percent as 
of July 17, 2001 for status post arthroscopic 
acromioclavicular degenerative joint disease of the right 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5201, 5202 (2004).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by letters dated in May 2001 and May 2004, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible to 
provide.  In addition, the October 2002 supplemental 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  The Board is satisfied that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the RO issued the adverse determination 
on appeal in November 1999, prior to the enactment of the 
VCAA.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  However, the Board has already 
determined that the veteran has received all required VCAA 
notice, as well as all required assistance, as discussed 
below, such that any defect in timing of VCAA notice 
constitutes harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (holding that the Court must take due 
account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements).  The Board notes 
that neither the veteran nor his representative has made any 
showing or allegation that the timing of the VCAA notice has 
resulted in any prejudice to the veteran.  

In addition, the Board notes that the May 2004 VCAA letter 
specifically asks the veteran to submit any evidence in his 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-21. 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records and several relevant 
medical examinations.  The veteran has not identified any VA 
or private medical records pertinent to the appeal.  As there 
is no indication or allegation that relevant evidence remains 
outstanding, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the previous remands.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's right shoulder disability is rated as 10 
percent disabling before July 17, 2001 and as 20 percent 
disabling as of July 17, 2001 by analogy to Diagnostic Code 
(Code) 5202, other impairment of the humerus, and Code 5010, 
arthritis due to trauma.  38 C.F.R. § 4.71a.   

Code 5010 provides that arthritis due to trauma should be 
rated as degenerative arthritis under Code 5003.  Pursuant to 
Code 5003, degenerative arthritis is rated based on 
limitation of motion of the affected joint.  

The veteran is right-hand dominant.  Under Code 5201, 
limitation of motion of the arm, a minimum compensable rating 
of 20 percent is assigned for the major (dominant) arm when 
motion is limited at the shoulder level.  See 38 C.F.R. 
§ 4.31 (where the Schedule does not provide a zero percent 
rating, a zero percent shall be assigned if the requirements 
for a compensable rating are not met).  A higher rating of 30 
percent is warranted when motion is limited midway between 
the side and shoulder level.  A maximum schedular rating of 
40 percent is in order when arm motion is limited to 25 
degrees from the side.   

When limitation of motion is noncompensable, Code 5003 
provides that a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is in 
order with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups; a 20 percent rating 
is appropriate with X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  See 38 C.F.R. § 
4.45(f) (for the purpose of rating disability from arthritis, 
the shoulder is considered a major joint).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Under Code 5202, a minimum compensable rating of 20 percent 
is assigned for the major arm when there is malunion of the 
humerus with moderate deformity or when there infrequent 
episodes of recurrent dislocation of the humerus at the 
scapulohumeral joint and guarding of movement only at the 
shoulder level.  See 38 C.F.R. § 4.31, supra.  A 30 percent 
rating is awarded when there is malunion of the humerus with 
marked deformity or when there are frequent episodes of 
recurrent dislocation of the humerus at the scapulohumeral 
joint and guarding of all arm movements.       

Service medical records showed that the veteran incurred a 
right shoulder injury in 1997.  In April 1999, the veteran 
underwent right shoulder surgery for right acromioclavicular 
degenerative joint disease.  The right distal clavicle was 
excised arthroscopically.  The veteran's arm was still in a 
sling at the time of his April 1999 separation physical.  
Progress notes dated in May 1999 indicated that he was doing 
very well and had only minor pain.  Examination revealed full 
range of motion and excellent motor strength.    

The veteran was afforded VA general medical and orthopedic 
examinations in October 1999.  The examiner noted the history 
of right shoulder injury and arthroscopic surgery and that 
the veteran was right handed.  The veteran complained of 
daily pain made worse by lifting or cold or rainy weather.  
He took Motrin, which helped.  Examination revealed right 
shoulder pain on motion from 160 to 180 degrees.  There was 
no pain on motion from 0 to 160 degrees.  There was no 
swelling, effusion, or tenderness.  The diagnosis was status 
post injury of the right shoulder with residual chronic 
strain.  X-rays taken at that time showed a normal right 
shoulder, with no evidence of degenerative changes, fracture, 
subluxation, or dislocation.  

The veteran underwent a VA fee-basis orthopedic examination 
in July 2001.  He continued to have constant shoulder pain.  
He had difficulty reaching over his head and washing the left 
side of his body.  He had no problem pushing and pulling, but 
did have difficulty lifting forward and to the side.  He 
denied any weakness.  The right arm occasionally popped when 
moved a certain way.  On examination, range of motion testing 
revealed forward flexion and abduction to 90 degrees.  He had 
tenderness over the acromioclavicular joint area.  There was 
mild atrophy of the trapezius muscles superiorly, but no 
asymmetry as from disuse or decreased activity.  Sensation 
was normal.  Right shoulder strength was 4+.  Pinch test was 
15 pounds on the right, compared to 20 pounds on the left.  
X-rays of the right shoulder showed thinning of the 
undersurface of the acromion, missing part of the distal 
clavicle, and bone prominence over the distal end of the 
clavicle.  The examiner noted that the veteran had shoulder 
pain with overexertion, activities in forward and lateral 
motions, and pushing, pulling, and lifting about shoulder 
level.  There was no incoordination, but weakened movement 
and excess fatigability on increased use; however, these 
problems did not increase his impairment.  Pain did not 
significantly limit functional activity with flare-ups and 
repeated type of action.  There was no additional loss of 
motion due to pain during flare-ups.  There was no evidence 
of dislocation of the clavicle, non-union, or recurrent 
dislocation of the humerus at the scapulohumeral joint.  The 
arthroscopic scars were small, not painful, and did not limit 
function of the shoulder.  

In May 2003, the veteran presented for another VA fee-basis 
orthopedic examination for his right shoulder disability.  
His complaints of pain were essentially unchanged from the 
July 2001 examination.  He now also complained of decreased 
endurance and numbness and tingling in the right hand.  
During a flare-up or increased activity, there was no 
decrease in motion.  The veteran was working; the job did not 
require increased physical activity of the shoulder.  
Physical examination revealed arthroscopic scars that were 
not tender, painful, red, hot, or adherent.  Range of motion 
testing showed forward extension to 90 degrees and abduction 
to 90 degrees with pain on abduction.  The remainder of the 
examination, as well as X-rays of the right shoulder, was 
unchanged from July 2001.  The examiner stated that the 
veteran continued to have pain as previously described.  X-
rays did show evidence of decompression of the acromion and 
clavicle, but there was no further deterioration of the 
joint.  There was some atrophy of the trapezius muscle and 
weakness secondary to injury and operation.  There was no 
evidence of incoordination.  He had weakened movement and 
excess fatigue on increased usage, but it did not cause 
additional limitation of motion of the shoulder.  The 
examiner noted continued deterioration in shoulder function 
with the new finding of numbness and tingling in the right 
hand.  There was no evidence of dislocation of the clavicle, 
nonunion, dislocation of the scapulohumeral joint, and no 
additional range of motion loss due to pain on usage of the 
arm.                 

Reviewing this evidence, the Board finds that the overall 
disability picture for the right shoulder does not more 
closely approximate the criteria for a 20 percent rating 
before July 17, 2001.  38 C.F.R. § 4.7.  That is, the October 
1999 VA examinations yield no evidence of compensable 
limitation of motion of the right arm under Code 5201 and no 
evidence of malunion of the humerus or of recurrent 
dislocation of the humerus at the scapulohumeral joint to 
establish entitlement to an increased rating under Code 5202. 
Id.  The Board notes that there was no evidence of additional 
disability to support a higher rating to account for 
functional loss.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  

Similarly, the Board finds that the overall disability 
picture for the right shoulder does not more closely 
approximate the criteria for a 30 percent rating as of July 
17, 2001. Id.  Both the July 2001 and May 2003 VA fee-basis 
orthopedic examinations show right arm motion to 90 degrees, 
which is insufficient to warrant a 30 percent rating under 
Code 5201. Id.  Although he noted the presence of pain on 
abduction, the examiner specifically found no additional 
functional loss or limitation of motion due to pain and other 
symptoms.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 
206.  In addition, the 2001 and 2003 VA orthopedic 
examinations are negative for findings of nonunion or 
recurrent dislocations of the joint or any malunion with 
deformity of the humerus to warrant an increased evaluation 
under Code 5202. 38 C.F.R. § 4.7.    

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.  There is no evidence of 
hospitalization associated with the disability.  According to 
the May 2003 VA examination report, the veteran continues to 
work without difficulty.  

In summary, the Board finds that the preponderance of the 
evidence is against an initial disability rating greater than 
10 percent before July 17, 2001 and greater than 20 percent 
as of July 17, 2001 for status post arthroscopic 
acromioclavicular degenerative joint disease of the right 
shoulder.  38 C.F.R. § 4.3.  The appeal is denied.  

ORDER

An initial disability rating greater than 10 percent before 
July 17, 2001 and greater than 20 percent as of July 17, 2001 
for status post arthroscopic acromioclavicular degenerative 
joint disease of the right shoulder is denied.  


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


